OPINION — AG — ** WITNESS FEES — PAYABLE ? ** THE COUNTY IS 'NOT' LIABLE FOR PAYMENT OF WITNESS FEES TO THE WITNESSES WHO APPEARED AND TESTIFIED AT SAID HEARING UPON THE REVOCATION OF THE POOL HALL LICENSE AND THAT THE REVOCATION OF SAID LICENSE DID NOT OPERATE TO MAKE THE HOLDER OF THE LICENSE LIABLE FOR PAYMENT OF SUCH FEES. (BEER LICENSE, ALCOHOLIC BEVERAGES, REVOCATION, COURT COSTS, PROCEEDING) CITE: 21 Ohio St. 1103 [21-1103] (REVOKE A POOL HALL LICENSE), 28 Ohio St. 81 [28-81] (FEES AND MILEAGE TO WITNESSES), 28 Ohio St. 82 [28-82], 12 Ohio St. 930 [12-930], OPINION NO. OCTOBER 25, 1944 — BARRY, OPINION NO. OCTOBER 8, 1936 — RICHARDS, OPINION NO. DECEMBER 23, 1948 — RUSSELL (J. H. JOHNSON)